Case: 12-30582       Document: 00512376512         Page: 1     Date Filed: 09/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 17, 2013

                                       No. 12-30582                        Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

STACEY H. WATSON,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-189


Before DAVIS, JONES, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Pursuant to a plea agreement, Appellant Stacey H. Watson (“Watson”)
pleaded guilty to possession with intent to distribute methamphetamine in
violation of 21 U.S.C. § 841(a)(1).        Based on her relevant conduct, Watson’s
guideline range was 135 to 168 months of imprisonment. The district court




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30582     Document: 00512376512      Page: 2    Date Filed: 09/17/2013



                                  No. 12-30582

granted the Government’s § 5K1.1 motion for substantial assistance and
sentenced Watson to 72 months of imprisonment.
      Watson contends that the district court’s consideration of her relevant
conduct in determining her sentence resulted in an unreasonable sentence.
Because Watson preserved this issue before the district court, her argument is
reviewed under an abuse of discretion standard. Gall v. United States, 552 U.S.
38, 51 (2007).
      Watson pleaded guilty to count 8 of the indictment that charged her with
possession with intent to distribute methamphetamine on May 5, 2011. On that
day, Watson had possession of one gram of methamphetamine. However, count
8 did not provide a quantity of methamphetamine. The PSR calculated that
over the years she was accountable for distribution of           4,592.7 grams of
methamphetamine, which translates into approximately 4.6 kilograms. At
sentencing, defense counsel stated that Watson “would stipulate that the overall
amount of drugs involved by all participants in the conspiracy would be at or
above 1.5 kilograms.” Nonetheless, defense counsel continued to object to the
use of her relevant conduct in light of her plea to the one count in which she
physically possessed only one gram.
      The guidelines provide that if the offense involves at least 1.5 kilograms
but less than 5 kilograms, the base offense level is 34. § 2D1.1(c)(3). The district
court granted a 3-point reduction based on her acceptance of responsibility,
bringing the offense level down to 31. With a criminal history category of III, the
guideline range was 135 to 168 months. The Government moved for a downward
departure for substantial assistance pursuant to § 5K1.1. The district court
granted the motion and downwardly departed to a sentence of 72 months.
      This claim will afford Watson no relief. Section 1B1.3(a)(1)(B) of the
guidelines provides that a defendant’s base offense level “shall be determined”
based on relevant conduct. On appeal, Watson does not make an argument

                                         2
    Case: 12-30582    Document: 00512376512    Page: 3   Date Filed: 09/17/2013



                                No. 12-30582

challenging the factual determination of her relevant conduct. Thus, Watson
has not shown that the district court committed procedural error in using the
relevant conduct to determine her base offense level. This Court has “held that
a sentence within a properly calculated Guideline range is presumptively
reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Here,
the district court properly calculated Watson’s offense level based on her
relevant conduct and then downwardly departed based on her substantial
assistance.   Watson has shown neither that the district court abused its
discretion nor that her sentence is unreasonable.
      For the above reasons, the district court’s judgment is AFFIRMED.




                                      3